DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In light of the amended claims filed 04/19/2022, rejections under 35 U.S.C 101 and 112(b) have been withdrawn.
	Cancellation of claims 9 and 18 is acknowledged. 

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are moot in light of the new grounds of rejection. 
Regarding independent claims 1, 10, and 19, Madasu in view of Denli teaches the amended claims.  Madasu teaches using both surface and subsurface data as inputs for a machine learning model; see updated rejections below.
Regarding dependent claims 3-8 and 12-17, the independent claims 1, 10, and 19 have been rejected which is the basis of the argument for patentability of the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madasu et al (US20210017845A1) hereinafter Madasu in view of Denli et al (US20190064389A1) herein after Denli.
Regarding claim 1:
Madasu distinctly discloses:
“A method comprising: receiving, by at least one processor, surface data associated with at least one first hydraulic fracturing well;” ([0033] “Exemplary one or more processor(s) 119-123 may include a processing unit (CPU) 125 and a system bus that couples various system components including a system memory 127 […] These and other modules can control or be configured to control the processor(s) 119-123 via a plurality of instructions to perform various operations or actions described below. Other system memory may be available for use as well.”

“receiving, by the at least one processor, downhole sensor data associated with the at least one first hydraulic fracturing well;” ([0016] “Data collected during the hydraulic fracturing treatments includes real time data captured with each operational stage, such as surface pressure, fluid pumping rate, and proppant concentration. […] The described model eliminates the need for downhole sensors for subsequent runs associated with analogous wells once the model is trained for a single well.”). Proppant concentration information is information obtained from downhole sensors. The data used for building a model must naturally come from a well that is stimulated before a well that the model is used to treat. The well providing the data is then a first well.
“generating, by the at least one processor, a prediction model for the at least one first hydraulic fracturing well using both the surface data associated with at least one first hydraulic fracturing well and the downhole sensor data associated with the at least one first hydraulic fracturing well that determines a prediction for a subsurface value for the at least one first particular hydraulic fracturing well wherein the prediction model comprises a machine learning model;” ([0018] “According to an embodiment of the present invention, collected data is passed to a deep RNN, such as, for example, a long short-term memory (LSTM) recurrent neural network, to perform response variable prediction in a fracturing operation. The disclosed embodiments take into account commonly known surface variables to capture the underlying dynamics of the well. This, together with the use of the RNN-based model, allows the embodiments of the present invention to thereby provide a predictive system that achieves higher accuracy with a smaller data set than conventional predictive systems.”, [0020] “The embodiments of the present invention include a method for dynamic variable value predictions based on data mining on spatial-temporal correlations. These predictions may be used to adjust fracturing parameters in the hydraulic fracturing operation in real time, subject to override by an operator.”  The predictive system described in the reference is a prediction model. The dynamic values predicted by the system are the subsurface values. [0048] “At step, 404, the processor 119 obtains the multivariate input for the current time-step (time interval), which includes fluid rate, surface pressure and proppant rate in one embodiment.” The input contains a plurality of variables. Surface pressure is surface data associated with a first hydraulic fracturing well. [0050] “FIGS. 5A-5D show exemplary input data that may be used by the disclosed deep RNN based model.” “FIG. 5C is a graph showing exemplary observed treating pressure (surface pressure (                        
                            
                                
                                    r
                                
                                
                                    s
                                    p
                                    ,
                                    t
                                
                            
                        
                    )) plotted over time. FIG. 5D illustrates the observed downhole pressure plotted over time. In FIGS. 5C and 5D, the vertical axis of each graph is pressure measured in psi, and the horizontal axis is time measured in seconds.” Surface pressure is surface data associated with a first hydraulic fracturing well. Downhole pressure is subsurface data associated with a first hydraulic fracturing well. Both may be used as input data for the machine learning model, the deep RNN. [0016] “Embodiments of the present invention provide an analytics computing platform that employs a novel machine learning model based on deep recurrent neural network (deep RNN) for estimating response variables (e.g., bottomhole pressure and temperature) that are utilized in stepdown analysis.”. Deep recurrent neural network is a machine learning model.)

Madasu does not distinctly disclose:
“generating, by the at least one processor, an error model for the at least one first hydraulic fracturing well that determines an estimated prediction error between the prediction for the subsurface value for the at least one first hydraulic fracturing well and an actual subsurface value for the at least one first hydraulic fracturing well;”
“determining, by the at least one processor, a status of at least one feature associated with the estimated prediction error between a prediction for a subsurface value for at least one second hydraulic fracturing well and an actual subsurface value for the at least one second hydraulic fracturing well;”
“and collecting, by the at least one processor, additional downhole sensor data at the at least one second hydraulic fracturing well to improve the at least one feature associated with the estimated prediction error between the prediction for the subsurface value for the at least one second hydraulic fracturing well and the actual subsurface value.”

However, Denli does distinctly disclose:
“generating, by the at least one processor, an error model for the at least one first hydraulic fracturing well that determines an estimated prediction error between the prediction for the subsurface value for the at least one first hydraulic fracturing well and an actual subsurface value for the at least one first hydraulic fracturing well;” ([0009] “The main components of an FWI algorithm can be described as follows: using a starting subsurface physical properties model, synthetic seismic data are generated by solving a wave equation using a numerical scheme (e.g., finite-difference, finite-element etc.). The synthetic seismic data are compared with the field seismic data and using the difference between the two, the value of an objective function is calculated. To minimize the objective function, the subsurface model is modified along a descent direction (also called search direction) and the modified subsurface model is used to simulate a new set of synthetic seismic data. This new set of synthetic seismic data is compared with the field data to recalculate the new value of the objective function. The objective function optimization procedure is iterated by using the new updated model as the starting model for finding a new descent direction, which will then be used to modify the model in order to better explain the field data. The process continues until an updated model is found that satisfactorily explains the observed data. A global or local optimization method can be used to minimize the objective function and to update the subsurface model. Commonly used local objective function optimization methods include, but are not limited to, gradient search, conjugate gradients, quasi-Newton, Gauss-Newton and Newton's method”) The objective function is an error model. The objective function describes the difference or error between synthetic or predicted data and actual data. The field data is the actual subsurface values. The synthetic data is the predicted subsurface value. 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu directed to neural networks for hydrocarbon reservoir analysis & predictions, and Denli ordered to modeling the error in hydraulic fracturing predictions for the purpose of constructing models that satisfactorily explain the observed data as taught in Denli ([0009] “The process continues until an updated model is found that satisfactorily explains the observed data.”) 

“determining, by the at least one processor, a status of at least one feature associated with the estimated prediction error between a prediction for a subsurface value for at least one second hydraulic fracturing well and an actual subsurface value for the at least one second hydraulic fracturing well;” ([0070] “Step 409 includes obtaining new geophysical measurements to be processed with the neural network. Step 411 includes predicting a subsurface physical property model using the trained neural network. The physical property can include one or more of acoustic, elastic, anisotropy, attenuation, electrical, magnetic, or flow properties. Step 413 includes outputting the predicted subsurface physical property model. Step 415 include checking the compatibility of the predicted subsurface physical property model with the geological priors. If necessary, the method can proceed to step 417 and update the geological priors. Otherwise, the process can proceed to step 419, which includes using the predicted subsurface physical property model in a geophysical process”). The decision at step 415 is then a determination of the status of at least one feature. The decision at step 415 to proceeded to either step 417 or 419 is a determination that the status of the prediction model, which is a feature on which the estimated predicted error depends, is sufficiently accurate for the hydrocarbon management process. Sufficiently accurate or not sufficiently accurate is a status. 
“and collecting, by the at least one processor, additional downhole sensor data at the at least one second hydraulic fracturing well to improve the at least one feature associated with the estimated prediction error between the prediction for the subsurface value for the at least one second hydraulic fracturing well and the actual subsurface value.” ([0070] “Step 409 includes obtaining new geophysical measurements to be processed with the neural network. Step 411 includes predicting a subsurface physical property model using the trained neural network. The physical property can include one or more of acoustic, elastic, anisotropy, attenuation, electrical, magnetic, or flow properties. Step 413 includes outputting the predicted subsurface physical property model. Step 415 include checking the compatibility of the predicted subsurface physical property model with the geological priors. If necessary, the method can proceed to step 417 and update the geological priors”) Step 409 is the collection of additional downhole sensor data. Step 417 is the improvement of the at least one feature. 

Regarding claim 2: Madasu & Denli teach the method of claim 1 as above. 
Denli also distinctly discloses:
“The method of claim 1, further comprising augmenting the downhole sensor data with synthetic downhole sensor data and augmenting the surface data with synthetic surface data.” ([0070] see also figure 4 “With respect to steps 403 and 405, both are not necessarily performed as the training can be conducted with field data, synthetic data, or a combination of both” field data is data from a sensor a combination of field and synthetic data is an augmenting of sensor data with synthetic data.)
The rejections for claims 11 & 20 are substantially the same.

Regarding claim 10: 
Madasu distinctly discloses:
A system comprising: at least one processor coupled with at least one computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, causes the system to: ([0033] “Exemplary one or more processor(s) 119-123 may include a processing unit (CPU) 125 and a system bus that couples various system components including a system memory 127 such as read only memory (ROM) and random access memory (RAM) to the processor(s) 119-123. The processor(s) 119-123 can include a cache of high-speed memory connected directly with, in close proximity to, or integrated as part of the processor(s) 119-123. These and other modules can control or be configured to control the processor(s) 119-123 via a plurality of instructions to perform various operations or actions described below. Other system memory may be available for use as well. The memory 127 can include multiple different types of memory with different performance characteristics”) The use of a processor to execute instructions stored on a computer readable medium is clearly disclosed.

 “receive surface data associated with at least one first hydraulic fracturing well;”
“receive downhole sensor data associated with the at least one first hydraulic fracturing well;” ([0016] “Data collected during the hydraulic fracturing treatments includes real time data captured with each operational stage, such as surface pressure […] The described model eliminates the need for downhole sensors for subsequent runs associated with analogous wells once the model is trained for a single well.”). Surface pressure measurements are surface data.  The single well being used for training is a first well. 

“generate a prediction model for the at least one first hydraulic fracturing well using both the surface data associated with at least on first hydraulic fracturing well and the downhole sensor data associated with the at least one first hydraulic fracturing well that determines a prediction for a subsurface value for the at least one first hydraulic fracturing well wherein the prediction model comprises a machine learning model;” ([0016] “Data collected during the hydraulic fracturing treatments includes real time data captured with each operational stage, such as surface pressure, fluid pumping rate, and proppant concentration. […] The described model eliminates the need for downhole sensors for subsequent runs associated with analogous wells once the model is trained for a single well.” Proppant concentration information is data obtained from downhole sensors. The single well being used for training is a first well. [0048] “At step, 404, the processor 119 obtains the multivariate input for the current time-step (time interval), which includes fluid rate, surface pressure and proppant rate in one embodiment.” The input contains a plurality of variables. Surface pressure is surface data associated with a first hydraulic fracturing well. [0050] “FIGS. 5A-5D show exemplary input data that may be used by the disclosed deep RNN based model.” “FIG. 5C is a graph showing exemplary observed treating pressure (surface pressure (                        
                            
                                
                                    r
                                
                                
                                    s
                                    p
                                    ,
                                    t
                                
                            
                        
                    )) plotted over time. FIG. 5D illustrates the observed downhole pressure plotted over time. In FIGS. 5C and 5D, the vertical axis of each graph is pressure measured in psi, and the horizontal axis is time measured in seconds.” Surface pressure is surface data associated with a first hydraulic fracturing well. Downhole pressure is subsurface data associated with a first hydraulic fracturing well. Both may be used as input data for the machine learning model, the deep RNN. ([0016] “Embodiments of the present invention provide an analytics computing platform that employs a novel machine learning model based on deep recurrent neural network (deep RNN) for estimating response variables (e.g., bottomhole pressure and temperature) that are utilized in stepdown analysis.”). Deep recurrent neural network is a machine learning model.)

Madasu does not distinctly disclose:
“generate an error model for the at least one first hydraulic fracturing well that determines an estimated prediction error between the prediction for the subsurface value for the at least one first hydraulic fracturing well and an actual subsurface value for the at least one first hydraulic fracturing well;”
“determine a status of at least one feature associated with the estimated prediction error between a prediction for a subsurface value for at least one second hydraulic fracturing well and an actual subsurface value for the at least one second hydraulic fracturing well;”
 “and collect additional downhole sensor data at the at least one second hydraulic fracturing well to improve the at least one feature associated with the estimated prediction error between the prediction for the subsurface value for the at least one second hydraulic fracturing well and the actual subsurface value.”
However, Denli does distinctly disclose:
“generate an error model for the at least one first hydraulic fracturing well that determines an estimated prediction error between the prediction for the subsurface value for the at least one first hydraulic fracturing well and an actual subsurface value for the at least one first hydraulic fracturing well;” ([0009] “The main components of an FWI algorithm can be described as follows: using a starting subsurface physical properties model, synthetic seismic data are generated by solving a wave equation using a numerical scheme (e.g., finite-difference, finite-element etc.). The synthetic seismic data are compared with the field seismic data and using the difference between the two, the value of an objective function is calculated. To minimize the objective function, the subsurface model is modified along a descent direction (also called search direction) and the modified subsurface model is used to simulate a new set of synthetic seismic data. This new set of synthetic seismic data is compared with the field data to recalculate the new value of the objective function. The objective function optimization procedure is iterated by using the new updated model as the starting model for finding a new descent direction, which will then be used to modify the model in order to better explain the field data. The process continues until an updated model is found that satisfactorily explains the observed data. A global or local optimization method can be used to minimize the objective function and to update the subsurface model. Commonly used local objective function optimization methods include, but are not limited to, gradient search, conjugate gradients, quasi-Newton, Gauss-Newton and Newton's method”) The objective function is an error model the objective function describes the difference or error between synthetic or predicted data and actual data. The field data is the actual subsurface values. The synthetic data is the predicted subsurface value.
The motivation for combination is substantially the same as in claim 1.
“determine a status of at least one feature associated with the estimated prediction error between a prediction for a subsurface value for at least one second hydraulic fracturing well and an actual subsurface value for the at least one second hydraulic fracturing well;” ([0070] “Step 409 includes obtaining new geophysical measurements to be processed with the neural network. Step 411 includes predicting a subsurface physical property model using the trained neural network. The physical property can include one or more of acoustic, elastic, anisotropy, attenuation, electrical, magnetic, or flow properties. Step 413 includes outputting the predicted subsurface physical property model. Step 415 include checking the compatibility of the predicted subsurface physical property model with the geological priors. If necessary, the method can proceed to step 417 and update the geological priors. Otherwise, the process can proceed to step 419, which includes using the predicted subsurface physical property model in a geophysical process”). The decision at step 415 is then a determination of the status of at least one feature. The decision at step 415 to proceeded to either step 417 or 419 is a determination that the status of the prediction model, which is a feature on which the estimated predicted error depends, is sufficiently accurate for the hydrocarbon management process. Sufficiently accurate or not sufficiently accurate is a status.

 “and collect additional downhole sensor data at the at least one second hydraulic fracturing well to improve the at least one feature associated with the estimated prediction error between the prediction for the subsurface value for the at least one second hydraulic fracturing well and the actual subsurface value.” ([0070] “Step 409 includes obtaining new geophysical measurements to be processed with the neural network. Step 411 includes predicting a subsurface physical property model using the trained neural network. The physical property can include one or more of acoustic, elastic, anisotropy, attenuation, electrical, magnetic, or flow properties. Step 413 includes outputting the predicted subsurface physical property model. Step 415 include checking the compatibility of the predicted subsurface physical property model with the geological priors. If necessary, the method can proceed to step 417 and update the geological priors”). Step 409 is the collection of additional downhole sensor data. Step 417 is the improvement of the at least one feature. 
The rejection for claim 19 is substantially the same. 

Claims 3-8 & 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Madasu in view of Denli and further in view of Du et al (US20110257944A1) herein after Du.
Regarding claim 3: Madasu and Denli teach the method of claim 1 as above.
Madasu and Denli do not distinctly disclose:
“wherein the at least one feature is based on location information, reservoir information, completion parameter information, stimulation parameter information, and time-series information.”
However, Du distinctly discloses, 
“wherein the at least one feature is based on location information, reservoir information, completion parameter information, stimulation parameter information, and time-series information.” ([Page 5 right column 0055 Table I] “In element 302, well data may be loaded for 3D modeling. For example, the data listed below in Table 1 may be obtained for 3D modeling.”) In Table 1 the reference discloses the use of the following data items (information) and categories of such in the building of the reservoir model Well head location (location information), Porosity (reservoir information), completion (completion parameter information), Proppant volume (stimulation parameter information), rate & pressure (time-series information).  The feature must merely be based on the information types recited in the claim, the feature is not the information and doesn’t even need to include any of the information, Thus, the model is reasonably considered to be based on those parameters. Accordingly, everything calculated using that modeling is based on the respective information. In figure 3, all elements after 302 are based on the data loaded at element 302 and thus based on the information from table 1. The examiner draws particular attention to element 318 “RESERVE ESTIMANTION/ UNCERTANTIY RANKING” as based on the data from Table I as loaded in element 302.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu directed to neural networks for hydrocarbon reservoir analysis & predictions, modified by Denli ordered to modeling the error in hydraulic fracturing predictions with the method for fracture modeling of Du for the purpose of optimizing shale gas production as taught in Du ([0003] “a general workflow and data integration process for shale gas reservoir modeling and reservoir simulation would allow for integration of various data, performing of various analysis, evaluation of the inter-relationship of different operations and, thus, improving the understanding of shale gas reservoir characteristics and offer a quantitative means and platform for optimizing shale gas production”)

Regarding claim 4: Madasu, Denli and Du teach the method of claim 3 as above.
Du further distinctly discloses:
“wherein the location information comprises at least one of a latitude/longitude, true vertical depth (TVD), measured depth (MD), and well trajectory.” ([Page 5 right column 0055 Table I] “In element 302, well data may be loaded for 3D modeling. For example, the data listed below in Table 1 may be obtained for 3D modeling.”) In Table I the reference discloses the use of “Well path” (well trajectory) data in the building of the reservoir model. The feature must merely be based on the information recited in the claim, the feature is not the information and doesn’t even need to include any of the information, Thus, the model is reasonably considered to be based on those parameters. Accordingly, everything calculated using that modeling is based on the well trajectory information.
The motivation for combination is substantially the same as in claim 3.

Regarding claim 5: Madasu, Denli and Du teach the method of claim 3 as above.
Du further distinctly discloses:
“wherein the reservoir information comprises at least one of porosity, permeability, and total organic carbon content.” ([Page 5 right column 0055 Table I] “In element 302, well data may be loaded for 3D modeling. For example, the data listed below in Table 1 may be obtained for 3D modeling.”). In Table I the reference discloses the use of “[permeability]” & “porosity” data in the building of the reservoir model. The feature must merely be based on the information recited in the claim, the feature is not the information and doesn’t even need to include any of the information, Thus, the model is reasonably considered to be based on those parameters. Accordingly, everything calculated using that modeling is based on the permeability & porosity information.
The motivation for combination is substantially the same as in claim 3.

Regarding claim 6: Madasu, Denli and Du teach the method of claim 3 as above.
Du further distinctly discloses:
“wherein the reservoir information comprises at least one of porosity, permeability, and total organic carbon content.” ([Page 5 right column 0055 Table I] “In element 302, well data may be loaded for 3D modeling. For example, the data listed below in Table 1 may be obtained for 3D modeling.”). In Table I the reference discloses the use of “[permeability]” & “porosity” data in the building of the reservoir model. The feature must merely be based on the information recited in the claim, the feature is not the information and doesn’t even need to include any of the information, Thus, the model is reasonably considered to be based on those parameters. Accordingly, everything calculated using that modeling is based on the permeability & porosity information.
The motivation for combination is substantially the same as in claim 3.

Claim 7: Madasu, Denli and Du teach the method of claim 3 as above.
Du further distinctly discloses:
“wherein the stimulation parameter information comprises at least one of a total proppant amount, a total fluid amount, and a chemical amount.” ([Page 5 right column 0055 Table I] “In element 302, well data may be loaded for 3D modeling. For example, the data listed below in Table 1 may be obtained for 3D modeling.”). In Table I the reference discloses the use of “liquid and proppants volumes” (total fluid amount, total proppant amount) in the building of the reservoir model. The feature must merely be based on the information recited in the claim, the feature is not the information and doesn’t even need to include any of the information, thus, the model is reasonably considered to be based on those parameters. Accordingly, everything calculated using that modeling is based on the total fluid amount and total proppant amount information. 
The motivation for combination is substantially the same as in claim 3.

Claim 8: Madasu, Denli and Du teach the method of claim 3 as above.
Du further distinctly discloses:
“wherein the time-series information comprises at least one of a slurry rate, a proppant concentration, a treating pressure, and a chemical concentration.” Treating pressure is being interpreted as any pressure value recorded during the treatment of the reservoir. ([Page 5 right column 0055 Table I] “In element 302, well data may be loaded for 3D modeling. For example, the data listed below in Table 1 may be obtained for 3D modeling.”, [0063] “A pressure MS [Micro Seismic] monitoring has been used in the shale gas reservoir to monitor fracture propagation and the hydraulic job process, and to control fracture propagation through pressure/rate change and techniques such as fiber-assisted diversion.”) In Table I the reference under the category “Micro Seismic” discloses the use of “pumping records, rate, pressure” data. The quote from paragraph [0063] teaches that the MS monitoring, monitors pressure during the hydraulic job process or treatment of the reservoir.
The motivation for combination is substantially the same as in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150301225A1 Dimitrov et al oriented to modeling subsurface volumes.
US20210123334A1 Madasu et al oriented to machine learning for reservoir simulations.
US20200095858A1  Bouaouaja et al oriented to modeling reservoir permeability.
US20130080066A1 Al-Dossary et al oriented to reservoir properties prediction.
US20130096899A1 Usadi et al oriented to machine learning based simulation of flow.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148